COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 ABEL PORTILLO,                                     §
                                                                     No. 08-09-00275-CR
                    Appellant,                      §
                                                                        Appeal from the
 v.                                                 §
                                                                  County Court at Law No. 2
 THE STATE OF TEXAS,                                §
                                                                  of El Paso County, Texas
                    Appellee.                       §
                                                                     (TC# 20090C00088)
                                                    §

                                    MEMORANDUM OPINION

        Appellant, Abel Portillo, appeals his conviction for the offense of family-violence injury.

Finding that Appellant has not complied with Rule 25.2 of the Texas Rules of Appellate Procedure,

we dismiss the appeal.

        Rule 25.2 governs a defendant’s right of appeal in a criminal case. The rule provides that the

trial court must enter a certification of the defendant’s right of appeal in every case in which it enters

a judgment of guilt or other appealable order. TEX . R. APP . P. 25.2(d). Further, the rule requires

the trial court to certify whether the defendant has a right of appeal. Id. When a certification

showing the defendant’s right of appeal is not made part of the record, we are required to dismiss

the appeal. Id.

        Our records reflect that Appellant filed a notice of appeal, but the notice did not include the

required trial court’s certification of his right to appeal. The Clerk of this Court notified Appellant

by letter dated October 21, 2009, of our intent to dismiss the appeal without further notice unless

Appellant remedied the defect by filing the required certification within thirty days of the date of the

notice. Appellant has not responded to the clerk’s notice, and has not complied with our request.
Accordingly, the appeal is dismissed.



                                              GUADALUPE RIVERA, Justice

December 30, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)